                             Case 5:21-cv-00130-J Document 12 Filed 06/17/21 Page 1 of 3


                                        UNITED STATES DISTRICT COURT
                                               :(67(51 DISTRICT OF OKLAHOMA

        KIMBERLY ANDERSON
                              Plaintiff(s)

vs.                                                                        Case Number:   5:21-cv-00130-J
        CREDIT MANAGEMENT COMPANY, ET. AL.
                            Defendant(s)

                                             CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.
Healthcare Revenue Recovery Group, LLC d/b/a ARS Account Resolution
Services
                                                         [name of party]

who is a (check one)                   PLAINTIFF    ✔   DEFENDANT           in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)             YES    ✔   NO

2.         Does party have any parent corporations?
                         (Check one) ✔ YES NO
               If YES, identify all parent corporations, including grandparent and great-grandparent corporations:
               HCFS Health Care Financial Services, LLC is the sole member of
               Healthcare Revenue Recovery Group, LLC




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)             YES    ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                 1
                             Case 5:21-cv-00130-J Document 12 Filed 06/17/21 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)       YES      ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)       YES      ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 17th day of June                   , 20 21 .

                                                             /s/ Kevin T. Crocker
                                                             Signature

                                                             Kevin T. Crocker             05087250 (Texas)
                                                             Printed Name                     Bar Number

                                                             Barron & Newburger, P.C.
                                                             Firm Name

                                                             7320 N. MoPac Expwy., Ste. 400
                                                             Address

                                                             Austin                       TX 78731
                                                             City                         State   ZIP

                                                             512-649-2417       512-279-0310
                                                             Phone                  Fax

                                                             kcrocker@bn-lawyers.com
                                                             Email Address




 Corporate Disclosure Statement                                 2
                            Case 5:21-cv-00130-J Document 12 Filed 06/17/21 Page 3 of 3



                                          CERTIFICATE OF SERVICE


I hereby certify that on June 17, 2021                       (Date), I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to
the following ECF registrants (names only are sufficient):
Matthew Flies;
Courtney Jo Davis Powell; and
Justin T. King


I hereby certify that on                              (Date), I served the same document by
        U.S. Postal Service                In Person Delivery
        Courier Service                    E-Mail
on the following, who are not registered participants of the ECF system:




Name(s) and Address(es):




                                                           /S/ Kevin T. Crocker
                                                           Signature




Corporate Disclosure Statement                                  3
